12670 High Bluff Drive San Diego, California 92130 Tel: +1.858.523.5400 Fax: +1.858.523.5450 www.lw.com FIRM / AFFILIATE OFFICES Abu Dhabi Barcelona Beijing Boston Brussels Century City Chicago Dubai Milan Moscow Munich New Jersey New York Orange County Paris Riyadh December 30, 2015 VIA EDGAR Ms. Kristin Shifflett Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Düsseldorf Frankfurt Hamburg Hong Kong Houston London Los Angeles Rome San Diego San Francisco Shanghai Silicon Valley Singapore Tokyo Re:
